ACCEPTED
                                                                                              01-14-00506-CR
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                         2/20/2015 3:27:20 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                       CLERK




           Nos. 01-14-00505-CR, 01-14-00506-CR, 01-14-00507-CR FILED IN
                                                        1st COURT OF APPEALS
                       IN THE COURT OF APPEALS              HOUSTON, TEXAS
                                FOR THE                 2/20/2015 3:27:20 PM
                 FIRST JUDICIAL DISTRICT OF TEXASCHRISTOPHER A. PRINE
                                                                Clerk
                             AT HOUSTON
                                  __________________________________
             DANIEL DESANTIAGO-CARRAZA, APPELLANT
                                          v.
                    THE STATE OF TEXAS, APPELLEE

              STATE=S MOTION FOR EXTENSION OF TIME
TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, THE STATE OF TEXAS, by and through the undersigned
Assistant District Attorney, and moves this Court to grant an extension of time for
the State to file its brief in the above styled and numbered cause. In support
thereof, the State would show the following:
      1.    The Final Clerk=s Record was filed in this case on August 22, 2014.
      2.    The Reporter=s Record was filed in this case on October 21, 2014.
      3.    The State=s brief is due on February 19, 2015.
      4.    The State would respectfully request an extension of time to file its
            appellate brief.
      5.    This is the State’s first request for extension of time in this case.
      6.    The undersigned is one of three attorneys responsible for all appellate
            matters for the Fort Bend County District Attorney’s Office and is
            involved in the preparation of other direct appeal briefs or post-
            conviction writs.
      7.    A realistic time that the State believes it could have its appellate brief
             filed in the present case is May 19, 2015.
      8.     Therefore, the State would request an extension of time until May 19,
             2015, to file its appellate brief. If there is any way to complete the
             State’s brief before that date, the State will forward its brief to the
             Court as soon as it is completed.
      9.     This extension is not sought for the purpose of delay.


      WHEREFORE, PREMISES CONSIDERED, the State prays that this
Honorable Court grant this motion and extend the deadline for filing the State=s
brief in this case to May 19, 2015.

                                             Respectfully submitted,

                                             /s/ John J. Harrity, III
                                             JOHN J. HARRITY, III
                                             ASST. DISTRICT ATTORNEY
                                             Fort Bend County, Texas
                                             State Bar Number 09133100
                                             301 Jackson Street, Room 101
                                             Richmond, Texas 77469
                                             Phone: (281) 341-4460
                                             Fax: (281) 238-3340
                                             John.Harrity@fortbendcountytx.gov
                           CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument has
been sent to Appellant’s attorney of record, Michael W. Elliott, 905 Front Street,
Richmond, Texas or Mike@Elliottslaw.com, or via e-viling on the date of the
filing of the original with the Clerk of this Court.

                                              /s/John Harrity

                                              John Harrity


   Certificate of Compliance with Texas Rule of Appellate Procedure 9.4(i)(3)

      In accordance with Texas Rule of Appellate Procedure 9.4(i)(3), I, John
Harrity, hereby certify that the foregoing electronically created document has been
reviewed by the word count function of the creating computer program, and has
been found to be in compliance with the requisite word count requirement in that
its word count with regard to those portions of the brief subject to the word count
requirement is 475 words.


                                              /s/John Harrity

                                              John Harrity